Citation Nr: 1708917	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertrophy of the prostate to include as due to herbicide agents exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1963 to August 1963 and from October 1963 to October 1967. 

The appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's claim for service connection for hypertrophy of the prostate. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the VA's duty to assist is fully satisfied. 

In this case, a Decision Review Officer (DRO) hearing request remains pending.  In the Veteran's June 2011 substantive appeal (VA Form 9) addressing his prostate issue, the Veteran elected to have a Board hearing at a local RO (a.k.a. "Travel Board hearing").  Subsequently, however, in a September 2011 statement, the Veteran stated that he wanted a hearing before a Decision Review Officer (DRO) instead of a Travel Board hearing.  Despite this, the Veteran's case was placed on the Board's docket and not scheduled for a DRO hearing.  

In remanding this claim for the scheduling of a DRO hearing, the Board acknowledges that the Veteran is currently incarcerated in the Texas state penal system and is not set for release until August 2022 or eligible for parole until August 2018.  See July 2015 Texas Dept. of Criminal Justice, "Offender Information Details."  The United States Court of Appeals for Veterans Claims (Court) has held, however, that for incarcerated appellants, the duty to assist requires that VA tailor its assistance to peculiar circumstances of confinement.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Id. at 194 (Steinberg, J., concurring) (adding that his understanding of the Court's holding was that it applied specifically to an incarcerated veteran's request for a hearing).  Nonetheless, VA does not have any authority to require a prison to cooperate with the Veteran's request for a hearing.  

On remand, the Board observes that there is no indication that the Veteran has withdrawn his hearing request for a DRO hearing before the local RO.  Thus, in light of VA's duty to assist as discussed in the Court's holding in Woods, the RO must at least attempt to schedule the Veteran for DRO hearing, before his appeal.  38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

Contact the Texas Department of Criminal Justice and attempt to schedule a DRO hearing for the Veteran, if reasonably possible.  If a DRO hearing is able to be scheduled for the Veteran, he and his representative should be notified of the date, time and location of this hearing.  A copy of that notification letter should also be placed in the claims file.  If a DRO hearing is not able to be scheduled, all efforts in that regard and the reasons thereof should be documented in the record.  Further, if the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, document this also in the claims file.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. §20.1100(b) (2016).




